       2:18-cr-20014-SLD-EIL # 63        Page 1 of 3                                          E-FILED
                                                              Thursday, 31 January, 2019 09:04:32 AM
                                                                         Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
      Plaintiff,                          )
                                          )
vs.                                       )
                                          )
MICHAEL HARI,                             )
                                          )
      Defendant.                          )       Case No. 18-CR-20014

            EMERGENCY MOTION TO STOP TRANSPORTATION OF
             THE DEFENDANT TO THE DISTRICT OF MINNESOTA

      NOW COMES the Defendant, MICHAEL HARI, by and through his attorneys,

and for his Emergency Motion to Stop Transportation of the Defendant to the District of

Minnesota states as follows:


      1. Defendant Michael Hari is charged in this district with one count of

          unlawfully possessing a machine gun in violation of 18 U.S.C. § 922(o), one

          count of conspiracy to interfere with commerce by threats and violence in

          violation of 18 U.S.C. § 1951, one count of attempted arson in violation of 18

          U.S.C. § 844(i), and one count of possession of firearm by a felon in violation

          of 18 U.S.C. § 922(g). (R. 39) Mr. Hari is also charged with offenses in the

          District of Minnesota.

      2. On January 9, 2019, the parties appeared before this Court for a Status

          Conference. At that hearing, there was a discussion of which district court

          would proceed first in the trial of Mr. Hari. Defense counsel represented that

                                              1
 2:18-cr-20014-SLD-EIL # 63       Page 2 of 3



   there would be further discussion, and this Court scheduled a Pretrial

   Conference on March 1, 2019, at 9:45 a.m. to keep abreast of the matter. A

   firm trial date was set for July 15, 2019. (D/E 01/09/2019)

3. This morning, defense counsel received a telephone call from Mr. Hari

   indicating that he was told he would be transferring to a different facility.

   Upon further inquiry with the United States Marshals, counsel was informed

   that the United States Attorney’s Office for the District of Minnesota had

   issued paperwork to transfer Mr. Hari to Minnesota, but that the transport

   had been canceled due to bad weather. Defense counsel was not provided

   notice of this, and would not have found out about it until after the transfer

   was complete had it not been for the interference of inclement weather.

4. At this time, Mr. Hari does not wish to leave the Central District of Illinois.

   He desires to stand trial here, as scheduled, in July of 2019. If he is moved to

   Minnesota, which is apparently in process for the immediate future, he will

   be unavailable to prepare for trial with his attorneys.

5. Mr. Hari requests emergency relief in the form of this Court issuing an Order

   barring his transport from the Central District of Illinois until such time as the

   issue can be fully briefed and additional correspondence can be facilitated

   with the parties in the District of Minnesota.




                                      2
       2:18-cr-20014-SLD-EIL # 63        Page 3 of 3



          Respectfully submitted,

             /s/Elisabeth R. Pollock                    /s/ Thomas W. Patton
             Assistant Federal Defender                 Chief Federal Defender
             300 West Main Street                       401 Main Street, Suite 1500
             Urbana, IL 61801                           Peoria, IL 61602
             Phone: 217-373-0666                        Phone: 309-671-7891
             FAX: 217-373-0667                          Fax: 309-671-7898
             Email: Elisabeth_Pollock@fd.org            Email: Thomas_Patton@fd.org




                              CERTIFICATE OF SERVICE

      I hereby certify that on January 31, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorney Eugene L. Miller. A copy was also mailed to

the defendant.


                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                            3
